SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

196
KA 11-01164
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

JASON B. OSGOOD, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (ROBERT TUCKER OF COUNSEL),
FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (JASON A. MACBRIDE
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (William F.
Kocher, J.), rendered November 18, 2010. The judgment convicted
defendant, upon his plea of guilty, of attempted robbery in the second
degree, criminal contempt in the first degree, criminal contempt in
the second degree and unauthorized use of a vehicle in the third
degree.

     It is hereby ORDERED that said appeal is unanimously dismissed
(see People v Allen [appeal No. 2], 93 AD3d 1341, lv denied 19 NY3d
956).




Entered:    March 15, 2013                         Frances E. Cafarell
                                                   Clerk of the Court